DETAILED ACTION
This action is in response to claims filed 07 December, 2017. Currently claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Hyperlinks can be found on pages 17, 24, 64, 81, 82, 85, 93, 109, 11, 116, and 135.
Claim Objections
Claim 12 is objected to because of the following informalities:  “subscreibe” should be “subscribe”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of parsing and interacting with information without significantly more. Claims 1, 13 and 17 recite, in part, setting a first thing that is representative of content, parsing the content that is a second thing representative of a statement, evaluate the statement to compute a third thing that is representative of a performable statement, and performing the statement, wherein performing the thing sets one or more thing representative of posterior knowledge. Claim 17 additionally recites a request for content, communicate a representation of the content, and set a thing representative of the received content. The limitations of setting, parsing, evaluating, and performing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer implemented”, “processor”, “computer based memory”, and “electromagnetic waveform device”, 
In particular, the claims only recites the additional elements – “computer implemented”, “processor”, “computer based memory”, and “electromagnetic waveform device”. The “computer implemented”, “processor”, “computer based memory”, and “electromagnetic waveform device” in the claims are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating an index) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer implemented”, “processor”, “computer based memory”, and “electromagnetic 
Claims 2-12, 14, and 15 recite additional steps including executing computer readable instructions, P(TM(i))s executed by processors, organizing the ‘things’, using a laser to read memory, content is communicated, response communications, P(TM) uses algorithms to compute, a definition of posterior knowledge, knowledge is relevant to a service and advertising, knowledge is further relevant to subscribing to the service. But for the computer components in the context of this claim, the limitations encompasses a person receiving statements, parsing them and evaluating for statements, and then performing the performable statements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 	The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Applying Human Learning Principles to User-Centered IoT Systems).

claims 1 and 13, Lee discloses: A computer-implemented method for a first (P(TM)) to gain knowledge (“Figure 1. Development steps and model repositories in the FRIEND::Process system. The system uses a bidirectional knowledge organization to parse a high-level task, such as a scenario, into subtasks and then reorganize it, thereby translating user task knowledge seamlessly into a computer language.” P48 Fig 1), the method comprising:
performing a first P(TM(i)) to interact with a P(TM(thing)) to set a first Thing that is representative of content (Figure 1, “Scenario specification”); 
performing a second P(TM(i)) to interact with the P(TM(thing)) to parse the content of the first Thing as a second Thing that is representative of a statement (Figure 1 “Task Knowledge specification and verification”, “The system uses a bidirectional knowledge organization to parse a high-level task, such as a scenario, into subtasks and then reorganize it, thereby translating user task knowledge seamlessly into a computer language.”); 
performing a third P(TM(i)) to interact with the P(TM(thing)) to evaluate the statement of the second Thing to compute a third Thing that is representative of a performable statement (Fig 1 “Skill Design”, “Skill implementation”); and 
performing a fourth P(TM(i)) to interact with the P(TM(thing)) to perform the performable statement of the third Thing (Fig 1 “Skill test” “Scenario Test”, “Each EEOP is implemented as a basic system function, or skill, and the system saves all skills in separate skill servers. Servers receive the hardware resources they need to achieve a hardware abstraction principle. In our scenario, the bed, hoist, and wheelchair components have a skill server. The system develops each skill according to the previous EEOP specification. It can also execute skill tests, which are essentially rehearsals to determine if the task plan is indeed executable.” P49 §Bottom-up skill development and test),  
wherein the fourth P(TM(i)), in performing the performable statement, interacts with P(TM(thing)) to set one or more Things that are representative of posterior knowledge (“Arbitration consists of three steps. In the first step (bottom of Figure A), an interaction between user and environment results in RPE/SPE, which the system uses to update MF and MB, respectively. In the second step, the arbitrator assesses reliability according to the RPE/SPE history. Designers can implement the second step within the Bayesian framework, which computes a posteriori the probability of choosing one learning strategy given the observations.” P51 §arbitration to deal with uncertainty ¶3).

Regarding claim 2, Lee discloses: The computer-implemented method of claim 1, wherein each one of the P(TM(i))s is performed by one or more computer-based processors executing computer-readable instructions stored in computer-readable memory (“The system first specifies the ambient service agents associated with the user task. For example, to carry out the task command “Transfer user from bed to wheelchair,” a robotic hoist moves the user from an intelligent bed to an intelligent wheelchair. The system then splits the task-related objects, specified as a hierarchical UML ontology, into reusable subtasks according to the goal. The inheritance and aggregation functions in the UML ontology lead the system to build more complex objects.” P49 §top-down scenario analysis, “Each EEOP is implemented as a basic system function, or skill, and the system saves all skills in separate skill servers. Servers receive the hardware resources they need to achieve a hardware abstraction principle. In our scenario, the bed, hoist, and wheelchair components have a skill server. The system develops each skill according to the previous EEOP specification. It can also execute skill tests, which are essentially rehearsals to determine if the task plan is indeed executable.” P49 §Bottom-up skill development and test).

Regarding claim 3, Lee discloses: The computer-implemented method of claim 1, wherein: the first P(TM(i)) is performed by, or involves, one or more computer-based processors and results in the first computer-based machine (P(TM)) receiving the content  (“The system first specifies the ambient service agents associated with the user task. For example, to carry out the task command “Transfer user from bed to wheelchair,” a robotic hoist moves the user from an intelligent bed to an intelligent wheelchair. The system then splits the task-related objects, specified as a hierarchical UML ontology, into reusable subtasks according to the goal. The inheritance and aggregation functions in the UML ontology lead the system to build more complex objects.” P49 §top-down scenario analysis, “Each EEOP is implemented as a basic system function, or skill, and the system saves all skills in separate skill servers. Servers receive the hardware resources they need to achieve a hardware abstraction principle. In our scenario, the bed, hoist, and wheelchair components have a skill server. The system develops each skill according to the previous EEOP specification. It can also execute skill tests, which are essentially rehearsals to determine if the task plan is indeed executable.” P49 §Bottom-up skill development and test); 
the second P(TM(i)) is performed by, or involves, the one or more computer-based processors and results in the first computer-based machine (P(TM)) parsing the received the content (Fig 1); 
the third (P(TM(i)) is performed by, or involves, the one or more computer-based processors and results in the first computer-based machine (P(TM)) evaluating the parsed content (Fig 1); and 
the fourth (P(TM(i)) is performed by, or involves, the one or more computer-based processors and results in the first computer-based machine (P(TM)) performing a function that relates to the evaluation of the parsed content (Fig 1).

Regarding claim 4, Lee discloses: The computer-implemented method of claim 1, wherein the P(TM(thing)) comprises one or more computer-based processors executing computer-readable instructions in computer-based memory to organize or administer the Things and/or any mutable relationships between the Things (“As an alternative, we created the FRIEND::Process system, a tool-supported process for organizing human task knowledge5,6 that relies on both top-down and bottom-up organization. Figure 1 summarizes the process development steps and model repositories. The model captures the task flow in a workflow-driven pervasive system and thereby provides a model-driven architecture that enables the system to provide semiautonomous services. The goal is to enable the programming of intelligent service agents that is based on configurable task knowledge, or process-structures. Our proposed model is thus a conceptual configuration of a set of objects relevant to the task.” P47 last ¶).

Regarding claim 7, Lee discloses: The computer-implemented method of claim 1, wherein the content is communicated to the first computer-based machine P(TM) from a second computer-based machine P(TM) (“Each EEOP is implemented as a basic system function, or skill, and the system saves all skills in separate skill servers. Servers receive the hardware resources they need to achieve a hardware abstraction principle. In our scenario, the bed, hoist, and wheelchair components have a skill server. The system develops each skill according to the previous EEOP specification. It can also execute skill tests, which are essentially rehearsals to determine if the task plan is indeed executable.” P49 §Bottom-up skill development and test).

Regarding claim 8, Lee discloses: The computer-implemented method of claim 7, wherein the content is communicated from the second computer-based machine P(TM) in response to the first P(TM) communicating a request for the content to the second computer-based machine P(TM) (“Each EEOP is implemented as a basic system function, or skill, and the system saves all skills in separate skill servers. Servers receive the hardware resources they need to achieve a hardware abstraction principle. In our scenario, the bed, hoist, and wheelchair components have a skill server. The system develops each skill according to the previous EEOP specification. It can also execute skill tests, which are essentially rehearsals to determine if the task plan is indeed executable.” P49 §Bottom-up skill development and test).

Regarding claim 9, Lee discloses: The computer-implemented method of claim 1, wherein the first computer-based machine P(TM) algorithmically computes the content (“The system first specifies the ambient service agents associated with the user task. For example, to carry out the task command “Transfer user from bed to wheelchair,” a robotic hoist moves the user from an intelligent bed to an intelligent wheelchair. The system then splits the task-related objects, specified as a hierarchical UML ontology, into reusable subtasks according to the goal. The inheritance and aggregation functions in the UML ontology lead the system to build more complex objects.” P49 §top-down scenario analysis).

Regarding claim 10, Lee discloses: The computer-implemented method of claim 1, wherein the posterior knowledge is knowledge that the computer-based machine (P(TM)) did not possess before performing the first, second, third and fourth P(TM(i))s (“Arbitration consists of three steps. In the first step (bottom of Figure A), an interaction between user and environment results in RPE/SPE, which the system uses to update MF and MB, respectively. In the second step, the arbitrator assesses reliability according to the RPE/SPE history. Designers can implement the second step within the Bayesian framework, which computes a posteriori the probability of choosing one learning strategy given the observations.” P51 §arbitration to deal with uncertainty ¶3, note: a posteriori knowledge is learned, a priori would be knowledge that is already obtained.).

Regarding claim 14, Lee discloses: The computer system of claim 13, wherein the first P(TM(i)), when performed, causes the P(TM) to interact with a device that utilizes electromagnetic energy to obtain the content, or wherein the content is communicated to the first computer-based machine P(TM) from a second computer-based machine P(TM), or wherein the first computer-based machine P(TM) algorithmically computes the content (“The system first specifies the ambient service agents associated with the user task. For example, to carry out the task command “Transfer user from bed to wheelchair,” a robotic hoist moves the user from an intelligent bed to an intelligent wheelchair. The system then splits the task-related objects, specified as a hierarchical UML ontology, into reusable subtasks according to the goal. The inheritance and aggregation functions in the UML ontology lead the system to build more complex objects.” P49 §top-down scenario analysis).

Regarding claim 15, Lee discloses: The computer system of claim 13, wherein the posterior knowledge is knowledge that the computer-based machine (P(TM)) did not possess before performing the first, second, third and fourth P(TM(i))s (“Arbitration consists of three steps. In the first step (bottom of Figure A), an interaction between user and environment results in RPE/SPE, which the system uses to update MF and MB, respectively. In the second step, the arbitrator assesses reliability according to the RPE/SPE history. Designers can implement the second step within the Bayesian framework, which computes a posteriori the probability of choosing one learning strategy given the observations.” P51 §arbitration to deal with uncertainty ¶3, note: a posteriori knowledge is learned, a priori would be knowledge that is already obtained.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hong et al. (Volume holographic memory systems: techniques and architectures).

Regarding claim 5, Lee discloses: The computer-implemented method of claim 1, wherein the first P(TM(i)), when performed, causes the P(TM) to interact … to obtain the content (Figure 1, “Scenario specification”), however, does not explicitly disclose: with a device that utilizes electromagnetic energy.

Hong teaches: with a device that utilizes electromagnetic energy (Figs 11, 12, and 14, “The necessary components of a holographic mass memory system are shown in the simplified diagram of Fig. 1. A laser supplies the necessary object and reference beams for both the recording (data storage) and the reconstruction (data retrieval) processes. A spatial light modulator (SLM) spatially encodes the object beam with a page of data to be recorded.” P2193 §introduction ¶3).

Lee teaches thing machines interacting through servers and code. This could conceivably involve laser-read media such as hard disks but Lee does not explicitly disclose such limitations. Hong teaches an exemplary holographic laser based system for storing and retrieving information. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the content accessing as taught by (p2194 §2).

Regarding claim 6, Lee does not explicitly disclose: The computer-implemented method of claim 1, wherein the device that utilizes electromagnetic energy is a laser, and wherein the content is obtained from an encoding in a hologram.

Hong teaches: wherein the device that utilizes electromagnetic energy is a laser, and wherein the content is obtained from an encoding in a hologram (Figs 11, 12, and 14, “The necessary components of a holographic mass memory system are shown in the simplified diagram of Fig. 1. A laser supplies the necessary object and reference beams for both the recording (data storage) and the reconstruction (data retrieval) processes. A spatial light modulator (SLM) spatially encodes the object beam with a page of data to be recorded.” P2193 §introduction ¶3).

Lee teaches thing machines interacting through servers and code. This could conceivably involve laser-read media such as hard disks but Lee does not explicitly disclose such limitations. Hong teaches an exemplary holographic laser based system for storing and retrieving information. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the content accessing as taught by Lee with holographic means of storing and accessing data to yield predictable results. (p2194 §2).

Regarding claim 16, Lee discloses: A method for a first P(TM) of a first Thing Machine to adapt its knowledge to an environment (“Figure 1. Development steps and model repositories in the FRIEND::Process system. The system uses a bidirectional knowledge organization to parse a high-level task, such as a scenario, into subtasks and then reorganize it, thereby translating user task knowledge seamlessly into a computer language.” P48 Fig 1), the method comprising: 
performing a first P(TM(i)) to interact with P(TM(thing)) to set a first Thing representative of a topic representative of content (Figure 1, “Scenario specification”)
performing a second P(TM(i)) to interact with the P(TM(thing)) to set a second Thing representative of a request for content related to said topic (Figure A p49 shows requests for content, “Each EEOP is implemented as a basic system function, or skill, and the system saves all skills in separate skill servers. Servers receive the hardware resources they need to achieve a hardware abstraction principle. In our scenario, the bed, hoist, and wheelchair components have a skill server. The system develops each skill according to the previous EEOP specification. It can also execute skill tests, which are essentially rehearsals to determine if the task plan is indeed executable.” P49 §Bottom-up skill development and test); 
performing a third P(TM(i)) to interact with the P(TM(thing)) to communicate a representation of said request as communicated content intended for a second P(TM) (Figure A p49 shows requests for content, “Each EEOP is implemented as a basic system function, or skill, and the system saves all skills in separate skill servers. Servers receive the hardware resources they need to achieve a hardware abstraction principle. In our scenario, the bed, hoist, and wheelchair components have a skill server. The system develops each skill according to the previous EEOP specification. It can also execute skill tests, which are essentially rehearsals to determine if the task plan is indeed executable.” P49 §Bottom-up skill development and test); 
performing a fourth P(TM(i)) to receive a communication representative of the requested content and interact with P(TM(thing)) to set a third Thing representative of the received content  (“Each EEOP is implemented as a basic system function, or skill, and the system saves all skills in separate skill servers. Servers receive the hardware resources they need to achieve a hardware abstraction principle. In our scenario, the bed, hoist, and wheelchair components have a skill server. The system develops each skill according to the previous EEOP specification. It can also execute skill tests, which are essentially rehearsals to determine if the task plan is indeed executable.” P49 §Bottom-up skill development and test);
performing a fifth P(TM(i)) to interact with the P(TM(thing)) to parse the received content of the third Thing as a fourth Thing representative of a statement (Figure 1 “Task Knowledge specification and verification”, “The system uses a bidirectional knowledge organization to parse a high-level task, such as a scenario, into subtasks and then reorganize it, thereby translating user task knowledge seamlessly into a computer language.”); 
(Fig 1 “Skill Design”, “Skill implementation”); and 
performing a seventh P(TM(i)) to interact with the P(TM(thing)) to perform the performable statement of the fifth Thing (Fig 1 “Skill test” “Scenario Test”, “Each EEOP is implemented as a basic system function, or skill, and the system saves all skills in separate skill servers. Servers receive the hardware resources they need to achieve a hardware abstraction principle. In our scenario, the bed, hoist, and wheelchair components have a skill server. The system develops each skill according to the previous EEOP specification. It can also execute skill tests, which are essentially rehearsals to determine if the task plan is indeed executable.” P49 §Bottom-up skill development and test), 
wherein the performance of the performable statement interacts with P(TM(thing)) to set a set of Things representative of learned knowledge  (“Arbitration consists of three steps. In the first step (bottom of Figure A), an interaction between user and environment results in RPE/SPE, which the system uses to update MF and MB, respectively. In the second step, the arbitrator assesses reliability according to the RPE/SPE history. Designers can implement the second step within the Bayesian framework, which computes a posteriori the probability of choosing one learning strategy given the observations.” P51 §arbitration to deal with uncertainty ¶3).



Hong teaches: received from the use of an electromagnetic waveform device (Figs 11, 12, and 14, “The necessary components of a holographic mass memory system are shown in the simplified diagram of Fig. 1. A laser supplies the necessary object and reference beams for both the recording (data storage) and the reconstruction (data retrieval) processes. A spatial light modulator (SLM) spatially encodes the object beam with a page of data to be recorded.” P2193 §introduction ¶3).

Lee teaches thing machines interacting through servers and code. This could conceivably involve laser-read media such as hard disks but Lee does not explicitly disclose such limitations. Hong teaches an exemplary holographic laser based system for storing and retrieving information. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the content accessing as taught by Lee with holographic means of storing and accessing data to yield predictable results. One would be motivated to use holographic memory due to the parallel nature of the storage and retrieval allowing more compact storage and faster read times (p2194 §2).



Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Majumdar et al. (US 2016/0180240).

Regarding claim 11, Lee discloses: The computer-implemented method of claim 1 wherein the knowledge gained is about a service, including how to provide the service and how to advertise for the service from a Thing Machine, of which the first P(TM) is part (“The design principles of FRIEND::Process, which is equipped with multiple service agents and a network-based communication protocol, naturally lend themselves to a variety of IoT scenarios. The object constellation corresponds to the state of a physically identifiable object set; the abstract and the elementary process-structures provide knowledge representations that empower an IoT system to formulate a hierarchy of task plans and skills. These principles can improve future IoT systems by introducing social context in multiuser scenarios, which require functionally linked task hierarchies.” P52 ¶4).

However, Lee does not explicitly disclose: advertising for the service with the first P(TM) of the Thing Machine.

Majumdar teaches: advertising for the service with the first P(TM) of the Thing Machine (“The framework as depicted in FIG. 7 supports a registration, a subscription and an advertisement message issued by the agents.  When an agent receives a message from another agent requesting help, it sends its advertisements to other blackboards (if any) within the hierarchy, and if it receives an unregister message from another agent, it removes all the advertisements for that agent from its directory and other blackboards.  Further, each agent automatically updates its local message pool, which may include goals, facts or data in response to advertised or unadvertised messages from other agents, whenever they are received.” [0116], “Reasoning processes prune out useless schemata by using background knowledge based on learned profiles or ontologies.  Evidence assessment functions select the best schemata as the working hypotheses to be passed on for further consideration based on mounting evidence.” [0068], Fig 1, Fig 3).

Lee and Majumdar are both in the same field of endeavor of knowledge based systems and are analogous. Lee teaches communication and content knowledge. Majumdar teaches service and subscription based knowledge. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the knowledge system of Lee with the service based content as taught by Majumdar to yield predictable results. 

Regarding claim 12, Lee does not explicitly disclose: The computer-implemented method of claim 1, wherein the knowledge gained is about a service, including how to subscreibe to the service from a Thing Machine, of which the first P(TM) is part, the method further comprising: subscribing to the service with the first P(TM) of the Thing Machine.

(“The framework as depicted in FIG. 7 supports a registration, a subscription and an advertisement message issued by the agents.  When an agent receives a message from another agent requesting help, it sends its advertisements to other blackboards (if any) within the hierarchy, and if it receives an unregister message from another agent, it removes all the advertisements for that agent from its directory and other blackboards.  Further, each agent automatically updates its local message pool, which may include goals, facts or data in response to advertised or unadvertised messages from other agents, whenever they are received.” [0116], “Reasoning processes prune out useless schemata by using background knowledge based on learned profiles or ontologies.  Evidence assessment functions select the best schemata as the working hypotheses to be passed on for further consideration based on mounting evidence.” [0068], Fig 1, Fig 3).

Lee and Majumdar are both in the same field of endeavor of knowledge based systems and are analogous. Lee teaches communication and content knowledge. Majumdar teaches service and subscription based knowledge. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the knowledge system of Lee with the service based content as taught by Majumdar to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sellers-Blais (US 2014/0081892) and Lawrence (US 2010/0063982) both disclose Turing machine based ontology and knowledge storage systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIC NILSSON/Primary Examiner, Art Unit 2122